Case 6:17-cv-01624-PGB-T_S Document 325 Filed 10/23/20 Page 1 of 8 PageID 3232




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 JAMES J. ABOLTIN and PAMELA J.
 KNIGHT,

                     Plaintiffs,

 v.                                                    Case No: 6:17-cv-1624-Orl-40T_S

 JEUNESSE LLC, WENDY R. LEWIS,
 OGALE RAY, SCOTT A LEWIS, JASON
 CARAMANIS, ALEX MORTON,
 UNKNOWN PARTIES, MLM MAFIA,
 INC., ONLINE COMMUNICATIONS,
 LLC and KEVIN GIGUERE,

                     Defendants.
                                          /

                                          ORDER

       This cause comes before the Court on Hong Xue Young’s Motion to Reopen Case

 and for Partial Modification of the Court’s Injunction Order, or in the Alternative Partial

 Reconsideration (Doc. 322 (the “Motion”)), filed October 14, 2020. Upon consideration,

 the Motion is due to be denied.

 I.    BACKGROUND

       Jeunesse independent distributor James Aboltin initiated a class action lawsuit

 against Jeunesse and Kim Hui (collectively, “Defendants”) on July 29, 2016. (Doc. 310,

 p. 6). On January 9, 2019, this Court granted Mr. Aboltin’s Motion for Final Approval of

 Class Action Settlement. (Doc. 292).

       Subsequently, Helen Xiong—the only Aboltin class member who opted out of the

 class—sued Defendants in California state court. (Doc. 310, pp. 3, 8). On July 16, 2020,

 Ms. Xiong filed a motion for leave to amend her state court complaint to add Hong Xue
Case 6:17-cv-01624-PGB-T_S Document 325 Filed 10/23/20 Page 2 of 8 PageID 3233




 Young—an Aboltin class member who did not opt out of the class—as a plaintiff. (Id. at

 p. 4).

          On July 31, 2020, Defendants filed a Motion to Reopen Case and to Enforce

 Settlement Agreement and for Injunctive Relief in this Court. (Doc. 310 (“Motion for

 Injunctive Relief”)). Defendants requested the Court to permanently enjoin Ms. Young

 from proceeding in state court. (Doc. 310). On September 16, 2020, the Court partially

 granted Defendants’ Motion for Injunctive Relief, reopened the previously closed Aboltin

 case, and issued a permanent injunction against Ms. Young. (Doc. 319 (the “Injunction

 Order”)). Relevant to the instant Motion, the Court determined that the Aboltin Settlement

 Agreement barred Ms. Young’s California Private Attorney General Act (“PAGA”) claims.

 (Id. at pp. 9–12).

          On September 24, 2020, the Court directed the parties to advise the Court by

 October 1, 2020 as to why the case should not be re-closed, noting that failure to comply

 would result in closure of the case without further notice. (Doc. 320 (“Order to Show

 Cause”)). Ms. Young did not comply with the Order to Show Cause. Accordingly, the

 Court closed the case on October 5, 2020.

          Nine days after the Court re-closed the case, 20 days after the issuance of the

 Order to Show Cause, and nearly a month after the issuance of the Injunction Order, Ms.

 Young submitted this Motion. (Doc. 322). Defendants responded in opposition. (Doc.

 324).

 II.      STANDARD OF REVIEW

          Reconsideration is an extraordinary remedy which will only be granted upon a

 showing of one of the following: (1) an intervening change in law, (2) the discovery of new




                                             2
Case 6:17-cv-01624-PGB-T_S Document 325 Filed 10/23/20 Page 3 of 8 PageID 3234




 evidence which was not available at the time the Court rendered its decision, or (3) the

 need to correct clear error or manifest injustice. Fla. Coll. of Osteopathic Med., Inc. v.

 Dean Witter Reynolds, Inc., 12 F. Supp. 2d 1306, 1308 (M.D. Fla. 1998). “A motion for

 reconsideration cannot be used to relitigate old matters, raise argument or present

 evidence that could have been raised prior to the entry of judgment.” Wilchombe v.

 TeeVee Toons, Inc., 555 F.3d 949, 957 (11th Cir. 2009) (internal quotation marks

 omitted). It is wholly inappropriate in a motion for reconsideration to relitigate the merits

 of the case or to “vent dissatisfaction with the Court’s reasoning.” Madura v. BAC Home

 Loans Servicing L.P., No. 8:11-cv-2511, 2013 WL 4055851, at *2 (M.D. Fla. Aug. 12,

 2013) (citation omitted). Instead, the moving party must set forth “strongly convincing”

 reasons for the Court to change its prior decision. Id. at *1.

 III.   DISCUSSION

        Court-imposed deadlines are not suggestions for litigants to disregard as they

 please. The Court has no obligation to consider untimely filings, particularly where—as

 here—the parties offer no explanation for their dilatoriness. The Motion could be denied

 for this reason alone. However, the Court will briefly address the merits of the Motion to

 deter further frivolous filings by Ms. Young.

        First, Ms. Young accuses the Court of relying on bad law. (Doc. 322, p. 3). In the

 Injunction Order, the Court analyzed two California cases: (1) Villacres v. AMB Indus.

 Inc., 117 Cal. Rptr. 3d 398 (Cal. 2d DCA 2010), a California intermediate appellate court

 opinion ruling that, under the doctrine of res judicata, a class action settlement agreement

 barred an aggrieved employee from later bringing PAGA claims against her employer;

 and (2) Kim v. Reins Int’l Cal., Inc., 459 P.3d 1123, 1126–27 (Cal. 2020), a California




                                                 3
Case 6:17-cv-01624-PGB-T_S Document 325 Filed 10/23/20 Page 4 of 8 PageID 3235




 Supreme Court case holding that an aggrieved employee who settled her individual

 claims does not lose standing to pursue claims under PAGA. (Doc. 319, pp. 9–12). The

 Kim court discussed the Villacres decision but did not overrule it. Nonetheless, Ms. Young

 states, “The intermediate appellate law relied on by this Court to partially enter an

 injunction on Hong Young’s PAGA labor claims appears to have been overruled by the

 California Supreme Court.” (Doc. 322, p. 2). She is incorrect. A close reading of the Kim

 opinion reveals the error in her reasoning.

        Ms. Young hinges her argument on one statement by the Kim court: “But, even

 assuming Villacres was correctly decided, the situation here is obviously distinguishable.”

 Kim, 459 P.3d at 1135; (Id. at p. 3). Ms. Young reads this statement as “suggest[ing] that

 Villacres was overruled or at most, or [sic] minimum persuasive value.” (Id.). The Court

 disagrees. The Kim court refused to delve into the merits of Villacres and instead chose

 to distinguish it. The Court was therefore free to consider Villacres as persuasive

 authority.

        Ms. Young counters that, in the alternative, the facts of this case align with Kim.

 (Id. at pp. 4, 7). In making this assertion, Ms. Young repeats her earlier argument (Doc.

 313, pp. 5–7), which the Court already addressed in the Injunction Order (Doc. 319).1



 1   In Ms. Young’s response to Defendants’ underlying motion, she suggests that Kim
     “rul[ed] that a release of claims does not bar or estop the assertion of PAGA claims.”
     (Doc. 313, p. 1). Addressing this argument, the Court’s Injunction Order discussed the
     Kim and Villacres opinions to demonstrate that California law does not create an
     exception to the doctrine of res judicata for PAGA claims. (Doc. 319, pp. 10–12). The
     Court also noted that the instant matter more closely resembles the situation in
     Villacres in that the terms of the Aboltin Settlement Agreement broadly releases all
     claims and does not create a carve out for PAGA claims. (Id.). The Court then applied
     federal claim preclusion law in holding that the Aboltin Settlement Agreement bars Ms.
     Young’s PAGA claims. (Id.).




                                               4
Case 6:17-cv-01624-PGB-T_S Document 325 Filed 10/23/20 Page 5 of 8 PageID 3236




 Parties may not relitigate the merits of the case or bicker with the Court’s reasoning in a

 motion for reconsideration. See Madura, 2013 WL 4055851, at *2.

        Second, Ms. Young criticizes the Court for choosing not to discuss Iskanian v. CLS

 Transp. L.A., LLC, 327 P.3d 129 (Cal. 2014). (Doc. 322, p. 5). The Court reminds Ms.

 Young that it does not have to address every single case cited by the parties.

 Furthermore, Iskanian held that “an arbitration agreement requiring an employee as a

 condition of employment to give up the right to bring representative PAGA actions in any

 forum is contrary to public policy.” Id. at 133. Because Iskanian deals with the prospective

 waiver of PAGA claims in an employment agreement, it is not directly on point with the

 instant action, which deals with the post-dispute settlement of PAGA claims. Id. at 148–

 49. In other words, the ex ante waiver of PAGA claims before a dispute arises differs from

 the ex post settlement of PAGA claims after a dispute arises. Thus, the Court chose to

 discuss the California cases that specifically dealt with PAGA claims in the context of

 settlement agreements. Moreover, Ms. Young discussed Iskanian in her prior briefing (Id.

 at p. 6), and therefore Iskanian is not a “new” case worthy of the Court’s consideration on




    In Ms. Young’s instant Motion, she argues that the language “even assuming Villacres
    was correctly decided” indicates that Kim questioned the Villacres decision. (Doc. 322,
    p. 3). Importantly, a careful reading of both cases shows that Kim does not question
    the Villacres court’s general application of the claim preclusion doctrine. Rather, Kim
    simply refrains from examining how the Villacres court applied the general doctrine of
    res judicata to the specific facts of that case. 459 P.3d at 1134–35. In sum, Kim does
    not imply that PAGA claims are immune from all res judicata challenges but merely
    refuses to analyze the lower court’s finding that the facts particular to the Villacres
    action show that claim preclusion bars the second suit. Here, the relevant inquiry is
    not whether the Villacres court applied California claim preclusion law correctly.
    Rather, the point is that PAGA claims are subject to res judicata challenges under
    California law, which permits this Court to apply federal claim preclusion law to the
    instant case.



                                              5
Case 6:17-cv-01624-PGB-T_S Document 325 Filed 10/23/20 Page 6 of 8 PageID 3237




 a motion for reconsideration.2 See Fla. Coll. of Osteopathic Med., Inc., 12 F. Supp. 2d at

 1308.

         Third, Ms. Young states, “even if the Court is correct that due process was provided

 to Hong even though evidence was to the contrary, whether those purported notices

 provided ‘notice’ of a release of labor claims is an entirely different question, to be

 answered in the negative.” (Id. at p. 5). Once again, it is inappropriate to use a motion for

 reconsideration to relitigate old matters, and the Court has already determined that due

 process requirements have been satisfied here. See Wilchombe, 555 F.3d at 957; (Docs.

 292, 319). To the extent that Ms. Young raises a new argument concerning the content

 rather than the non-receipt of notice, this argument could have been raised in response

 to Defendants’ underlying motion. See Wilchombe, 555 F.3d at 957.

         Fourth, Ms. Young confusingly asserts that there is no case or controversy

 because the state court judge delegated Ms. Xiong’s non-PAGA claims to arbitration.

 (Doc. 322, p. 6). The federal action is distinct from the state action. There is clearly a case

 or controversy here because federal courts have continuing enforcement jurisdiction. See

 28 U.S.C. § 2283.

         Ms. Young also proclaims that she is entitled to appeal the Court’s January 9, 2019

 Order approving the Aboltin Settlement Agreement (Doc. 292) under Johnson v. NPAS

 Sols., LLC, No. 18-12344, 2020 WL 5553312 (11th Cir. 2020). (Id.). In Johnson, the

 Eleventh Circuit determined that the district court violated the Federal Rules of Civil




 2   Ms. Young also cites to a tentative ruling published by a California trial court on August
     13, 2020 that references Iskanian in finding that employers cannot require employees
     to sign prospective PAGA waivers. (Doc. 323-2, pp. 3–5). Even if this decision
     becomes final, it has no bearing on the instant action for the reasons stated above.



                                               6
Case 6:17-cv-01624-PGB-T_S Document 325 Filed 10/23/20 Page 7 of 8 PageID 3238




 Procedure because it set a schedule requiring class members to file objections to the

 settlement more than two weeks before class counsel had filed their fee petition, awarded

 the class representative an incentive payment, and did not make findings or conclusions

 that might facilitate appellate review. Id. at *1. However, Ms. Young, as a non-objecting

 class member, likely does not have standing to appeal the Settlement Agreement, which

 was finalized approximately one year and nine months ago. Additionally, nothing in

 Johnson suggests that it possesses retroactive effect. Even if Johnson has retroactive

 effect, it does not impact the scope of the release, which is binding on Ms. Young.

        Fifth, Ms. Young asserts, “Although the Court took judicial notice of her proposed

 (and now moot) complaint, the Court never considered those judicial facts in its ruling, did

 not rule on Hong’s evidentiary objections, nor schedule an evidentiary hearing.” (Id.). It is

 unclear what “judicial facts” the Court supposedly ignored. Moreover, the Court has the

 authority to rule on the pleadings in this instance; it is not required to rule on evidentiary

 objections or hold an evidentiary hearing.

        Ms. Young also notes, “Shortly after our submission to this Court, on August 28,

 2020, the Department of Justice entered into a deferred prosecution agreement with

 Herbalife, concerning its violation of the FCPA under similar, but less egregious

 predicates.” (Id. at p. 7). The Department of Justice’s agreement with Herbalife appears

 to be entirely irrelevant to this matter, and Ms. Young provides no explanation as to its

 pertinence here.

        Finally, Ms. Young includes a footnote that provides, “New facts have come to light

 that the distributions made under this settlement were to culprits released of anti-pyramid

 claims, and no victims actually claimed in and/or received the proceeds of settlement.”




                                               7
Case 6:17-cv-01624-PGB-T_S Document 325 Filed 10/23/20 Page 8 of 8 PageID 3239




 (Id. at p. 6). But Defendants’ violation of the Aboltin Settlement Agreement—which Ms.

 Young alleges with no supporting evidence—does not give Ms. Young a license to violate

 it. Of course, Ms. Young can move to enforce the Settlement Agreement, and the Court

 will handle the alleged breach at that time.

        Ultimately, Ms. Young is bound by the Aboltin Settlement Agreement because she

 did not opt out of the class. Thus, Ms. Young cannot maintain her released claims—

 including her PAGA claims—in California state court, and her Motion fails to satisfy the

 requisite standard for reconsideration. See Fla. Coll. of Osteopathic Med., Inc., 12 F.

 Supp. 2d at 1308.

 IV.    CONCLUSION

        For these reasons, is ORDERED AND ADJUDGED that Hong Young’s Motion to

 Reopen Case and for Partial Modification of the Court’s Injunction Order, or in the

 Alternative Partial Reconsideration (Doc. 322) is DENIED.

        DONE AND ORDERED in Orlando, Florida on October 23, 2020.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                                8
